DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Anderson (US 20060247639).
Anderson discloses a base plate 10 including: at least two bone screw seats, each bone screw seat including a borehole dimensioned to receive a bone screw, and a first blocking seat positioned between the at least two bone screw seats; and a blocking mechanism retained within the first blocking seat of the base plate, the blocking mechanism being selectively positionable between a closed position in which the blocking mechanism obstructs at least one bone screw seat of to retain a bone screw with the base plate, and an open position in which the bone screw seats are unobstructed.  The blocking mechanism includes a biasing element 18 arranged between a first retainer or blocking element 16 and a second retainer or blocking element 116 wherein the first blocking element is configured to obstruct a first bone screw seat of the at least two bone screw seats, and the second blocking element is configured to obstruct a second bone screw seat of the at least two bone screw seats, and the first blocking element and the second blocking element are independently positionable from each other (Figs. 1-13 and paras [0023]-[0040]).
Regarding claim 2-4, each spherically-shaped bore hole has several central axes which are angled relative to a central axis of the base plate wherein a central axis can be selected at a first angle of at least 25 degrees or a second angle of at least 6 degrees.
Regarding claim 7, the blocking mechanism is retained within the first blocking seat via a tapered or angled slot formed in the base plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20060247639) in view of Procter et al. (US 5527311) and Bailey et al. (US 20020151899).
Anderson discloses all elements of the claimed invention except for the number of bone screw holes and seats. 
Procter et al. teach varying the number of holes in a plate based on the distance between adjacent vertebra.  Bailey et al. show a configuration of holes for a plate used in spinal fixation with two pairs of apertures disposed about a longitudinal axis of the plate.  The plate also have visualization windows to permit intra-operative visualization of bone grafts and vertebral end bodies. 
Therefore, it would have been obvious to one having ordinary skill in the art to have provided more than two holes in the Anderson implant, as taught by Procter et al., based on the distance between adjacent vertebra when the Anderson implant is used for spinal fixation and wherein the holes are disposed symmetrically about a longitudinal axis of the plate.  Further, it would also have been obvious to one of ordinary skill in the art to have provided a visualization window to permit intra-operative visualization of the vertebral end bodies. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20060247639) in view of Dalton (US 20050043732).
Anderson et al. disclose all elements of the claimed invention except for a coil spring. 
Dalton teach the equivalence of a coil or ribbon spring and other types of spring elements. 
. 
Response to Arguments
Applicant's arguments filed have been considered by the Examiner.  
Applicant’s arguments with respect to Anderson are not persuasive for the following reasons.  
Anderson discloses all elements of Applicant’s claimed invention (Figs. 11-13 and paras [0036]-[0038]).  Fig. 11 of Anderson discloses a blocking mechanism with a first retainer or first blocking element 16 and a second retainer or second blocking 116 wherein each of the blocking elements is configured to be independently positionable from each other. Further, each of the blocking elements is positioned in key hole 60 and each blocking element is configured to obstruct a bone screw seat (defined by the walls defining aperture 114).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 18, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775